Citation Nr: 0017718	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  94-29 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral varicose 
veins as secondary to the veteran's service connected right 
knee disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability.  

3.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.  

4.  Entitlement to an evaluation in excess of 30 percent for 
carpal tunnel syndrome of the right wrist.

5.  Entitlement to an evaluation in excess of 20 percent for 
carpal tunnel syndrome of the left wrist.

6.  Entitlement to an evaluation in excess of 10 percent for 
a right shoulder disability.  

7.  Entitlement to a temporary total evaluation for treatment 
of a service connected disability requiring convalescence 
beyond March 31, 1998.  

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
October 1972 to October 1974, and from December 1990 to 
February 1991.  He also served in the Mississippi Army 
National Guard from July 1985 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Jackson, 
Mississippi, regional office (RO) of the Department of 
Veterans Affairs (VA).  
This case was previously before the Board in July 1998, at 
which time it was remanded for additional development.  It 
was noted that the veteran had testified at an April 1998 
hearing before the undersigned Member of the Board and that 
he had a claim pending with the Social Security 
Administration (SSA).  The Board remanded the veteran's claim 
in July 1998 for additional development.  The instructions to 
the RO included a request to attempt to obtain all records 
from the SSA, and associate them with the claims folder.  The 
record shows that the RO requested the veteran's file from 
the SSA in August 1998.  A February 1999 reply from the SSA 
indicated that the veteran was not in receipt of SSA 
benefits.  The remaining development has been accomplished, 
and the claim has been returned to the Board for further 
review.  

Subsequent to the July 1998 remand, two additional issues 
have been added for appeal.  These issues are entitlement to 
service connection for bilateral varicose veins as secondary 
to the veteran's service connected right knee disability, and 
entitlement to a temporary total evaluation for treatment of 
a service connected disability requiring convalescence beyond 
March 21, 1998.


FINDINGS OF FACT

1.  The veteran has been granted service connection for a 
right knee disability.  

2.  The veteran has not submitted any competent medical 
evidence indicating that his service connected right knee 
disability resulted in the development of his bilateral 
varicose veins.  

3.  The veteran has no more than slight impairment of the 
right knee, and range of motion testing has demonstrated no 
less than 100 degrees of flexion and zero degrees of 
extension.  

4.  The veteran has no more than slight impairment of the 
left knee, and range of motion testing has demonstrated no 
less than 90 degrees of flexion and zero degrees of 
extension.  

5.  The veteran's service connected carpal tunnel syndrome is 
productive of no more than moderate incomplete paralysis for 
his right (dominant) wrist.  

6. The veteran's service connected carpal tunnel syndrome is 
productive of no more than moderate incomplete paralysis for 
his left (nondominant) wrist.

7.  The veteran has flexion and abduction of the right 
shoulder to 150 degrees before experiencing pain.  

8.  The veteran's January 1998 right shoulder surgery did not 
result in incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches, or immobilization by cast, 
necessitating convalescence beyond March 31, 1998.  

9.  The veteran's service connected disabilities include 
right carpal tunnel syndrome, currently evaluated as 30 
percent disabling; left carpal tunnel syndrome, currently 
evaluated as 20 percent disabling; chondromalacia of the 
right knee, currently evaluated as 10 percent disabling; 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling; and tendinitis of the right shoulder, 
currently evaluated as 10 percent disabling; the veteran's 
combined evaluation is 70 percent, and when his bilateral 
carpal tunnel syndrome is considered as a single disability, 
he has a single disability evaluated as at least 40 percent 
disabling. 

10. The veteran's service connected disabilities do not 
render him incapable of performing substantially gainful 
employment. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to service connection for bilateral 
varicose veins as secondary to his service connected right 
knee disability.  38 U.S.C.A. § 5107 (West 1991). 

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (1999).

4.  The criteria for an evaluation in excess of 30 percent 
for the veteran's right carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.124a, Diagnostic Code 8615 (1999).  

5.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left carpal tunnel syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.124a, Diagnostic Code 8615 (1999).

6.  The criteria for an evaluation in excess of 10 percent 
for the veteran's right shoulder disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.31, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 
5201 (1999).  

7.  The criteria for extension of a temporary total 
evaluation for treatment of a service connected disability 
requiring convalescence beyond March 31, 1998, have not been 
met.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1999).  

8.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.25, 4.26 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran contends that he has developed bilateral varicose 
veins as a result of his service connected right knee 
disability.  He argues that he began to develop his varicose 
veins following surgery for his right knee in January 1993.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

The record shows that service connection for chondromalacia 
of the right knee was established in a December 1974 rating 
decision, effective from October 1974. 

A review of the service medical records is negative for 
varicose veins.  

The veteran was afforded a VA examination of his knees in 
July 1992.  Varicose veins of the lower extremities were not 
noted by the examiner. 

The private medical records pertaining to the right knee 
surgery are dated December 1992 through February 1993.  These 
records are negative for evidence of varicose veins.  

The initial evidence of varicose veins is contained in 
private medical records dated May 1993.  These records show 
that the veteran was seen for follow up of his right knee 
surgery.  The examiner stated that the veteran had some 
varicose veins, as well as some polyuria, and that he was 
going to arrange for follow up of this problem.  

June 1993 private medical records show that the veteran had 
experienced trouble with varicose veins for some time.  He 
had an increased problem with pain and swelling since 
arthroscopic knee surgery in January 1993.  The impression 
was severe varicosities, and venous insufficiency.  
Additional June 1993 records show that the veteran underwent 
a right lower extremity Doppler study.  The impression was 
prominent reversal of venous Doppler flow at all levels in 
the deep venous system, consistent with abnormal venous 
valves.  No changes to indicate acute deep vein 
thrombophlebitis were seen.  Other June 1993 records show 
that the veteran was fitted with a below the knee stocking 
for his right leg.  None of these records contain an opinion 
relating this disability to the veteran's service connected 
right knee disability.

An August 1993 letter from a private doctor indicates that he 
had recently evaluated the veteran for severe bilateral leg 
swelling.  This was noted to be secondary to severe bilateral 
venous valvular insufficiency.  

VA treatment records from August 1993 reveal that the veteran 
was being followed for evaluation of swelling of his right 
leg and foot.  His primary problem appeared to be venous 
insufficiency, which resulted from incompetence of the valves 
in his leg veins.  Those valves usually prevented blood from 
draining backward due to gravity, but in the veteran's case 
they were likely incompetent and leaked.  The examiner did 
not relate this disability to the veteran's service connected 
right knee disability.  

The veteran was afforded a VA general medical examination in 
July 1996.  He stated that he had developed varicose veins 
since he began wearing a knee brace on his right leg.  There 
was a one to two millimeter varicosity on the right.  The 
diagnoses included minor varicosity of the right calf.  

The remaining medical evidence includes private and VA 
treatment records dated from October 1993 to July 1998.  
These records show treatment for varicose veins, generally of 
the right leg, but sometimes bilaterally.  None of these 
records contain an opinion relating this disability to the 
veteran's service connected right knee disability.  

At the April 1998 hearing, the veteran testified that he 
first began to have varicose veins shortly after surgery for 
his right knee disability.  He stated that he believed this 
disability was the result of the surgery.  The veteran said 
that none of his doctors had ever expressed an opinion that 
related his varicose veins to his service connected right 
knee disability.  See Transcript. 

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for bilateral varicose veins as secondary to his 
service connected right knee disability.  The evidence 
demonstrates that varicose veins were initially diagnosed 
approximately five months after the veteran's January 1993 
right knee surgery.  However, the veteran has not submitted a 
single medical opinion that states his varicose veins have 
developed proximately due to or the result of his service 
connected knee disability.  The August 1993 VA treatment 
records attribute the veteran's disability to incompetence of 
the valves in the veins of his legs.  The right knee surgery 
was not mentioned in this examiner's discussion.  The Board 
recognizes the veteran's sincere belief that his varicose 
veins have developed as a result of his service connected 
right knee disability, but he is not a doctor, and is not 
qualified to express this opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, as the veteran has not 
submitted evidence of a competent medical opinion that 
relates his varicose veins to his service connected right 
knee disability, his claim is not well grounded.  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).

II. Increased Rating

Basically, the veteran contends that his service connected 
right and left knee disabilities, his right and left carpal 
tunnel syndrome, and right shoulder disability are all 
productive of a greater degree of impairment than is 
reflected by the evaluations currently assigned to these 
disabilities.  

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Knees

As noted above, entitlement to service connection for 
chondromalacia of the right knee was established in a 
December 1974 rating decision, effective from October 1974.  
A zero percent evaluation was established for this disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the rating 
code for other impairment of the knee.  Service connection 
for chondromalacia of the left knee was also established at 
this time, and a zero percent evaluation was assigned for 
this disability, effective from October 1974.  In a November 
1992 rating decision, it was noted that there was X-ray 
evidence of degenerative changes for both the right knee and 
the left knee.  The evaluation was increased to 10 percent 
for each knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
and under 38 C.F.R. § 4.71a, Diagnostic Code 5010, the rating 
code for degenerative arthritis. 

Each knee is evaluated under the rating code for other 
impairment of the knee.  Impairment of the knee resulting in 
severe recurrent subluxation or lateral instability is 
evaluated as 30 percent disabling.  Moderate impairment of 
the knee due to recurrent subluxation or lateral instability 
is evaluated as 20 percent disabling.  Slight impairment 
merits a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The rating code for degenerative arthritis is also for 
consideration for each knee.  Arthritis due to trauma that is 
substantiated by X-ray findings is evaluated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation is merited for X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension to 45 degrees is evaluated as 50 
percent disabling.  Limitation of extension to 30 degrees 
receives a 40 percent evaluation.  20 degrees of extension is 
evaluated as 30 percent disabling.  Limitation of extension 
to 15 degrees merits a 20 percent evaluation.  Limitation of 
extension to 10 degrees is evaluated as 10 percent disabling.  
Limitation of extension to 5 degrees is evaluated as 0 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

Finally, the Board notes that there are certain circumstances 
under which separate 10 percent evaluations can be assigned 
when a veteran has both arthritis and instability of the 
knee.  The Board will also consider such an evaluation for 
each knee in its review of the veteran's claims.  VAOPGCPREC 
23-97 (O.G.C. Prec. Op. 23-97).

The veteran was afforded a VA orthopedic examination in July 
1992.  He gave a history of falling on both knees during 
active service.  The veteran had undergone previous 
arthroscopic surgery for his right knee.  He stated that the 
knees, especially the right knee, caused him the most 
trouble, particularly when going up and down stairs.  On 
examination, the veteran had a mild limp on his right side, 
but this was inconsistent.  He could walk on his heels and 
toes, but both of these were said to hurt his knees, 
especially the right.  He squatted to a flexion of 145 
degrees, and there were healed arthroscopic punctures about 
the right patella.  The right knee had 120 degrees of 
flexion, and the left knee had 125 degrees of flexion.  
(Normal range of motion for the knee is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71a, 
Plate II).  The veteran was noted to be very muscular, and 
his knees were stable without specific crepitation.  The 
impression was history of chondromalacia patellae with 
arthroscopic clean-out on the right, symptoms of moderate 
traumatic arthritis on the right, but minimal objective 
findings on the examination.  

Private medical records dated from December 1992 to February 
1993 show that the veteran underwent arthroscopy 
chondroplasty of the right knee in January 1993.  February 
1993 records indicate that the veteran had experienced some 
catching and pain when he tried to go back to work.  His 
doctor recommended two additional weeks of rehabilitation.  

March 1993 VA treatment records reveal that the veteran was 
seen for left knee pain.  There was no clicking, popping, 
swelling, or instability.  He stated he had aching with long 
periods of standing.  On examination, the Lachman test was 
negative, as was the anterior and posterior drawer signs.  
There was tenderness at the medial and lateral aspects of the 
patella.  

In a March 1993 rating decision, it was noted that the 
veteran's right knee disability was now status post 
arthroscopy chondroplasty, but after a temporary total 
evaluation for convalescence, the evaluation for the right 
knee disability was continued at 10 percent.  The 10 percent 
evaluations currently remain in effect for each knee.

August 1993 VA treatment records show that the veteran 
complained of left knee pain.  On examination, there was full 
range of motion of the left knee without pain.  There was 
mild patellofemoral crepitus.  The impression was mild 
patellofemoral pain.  

Additional August 1993 VA treatment records note that the 
veteran was  undergoing physical therapy.  He complained of 
major stiffness of the left knee when first rising to walk, 
but said that this diminished as he moved around.  No 
instability was noted.  Crepitus was present in the left 
knee.  The range of motion of both knees was within normal 
limits.  

VA treatment records from September 1993 indicate that the 
veteran presented with left knee pain.  He said that his knee 
had given out on one occasion about two weeks previously.  
The knee occasionally popped.  On examination, there was some 
crepitus with motion, but the range of motion was intact.  A 
mild bulge was noted along the medial aspect of the knee, 
with negative medial point tenderness.  There was some 
patella tendon tenderness to palpation.  There was a negative 
McMurray test, Lachman test, and anterior drawer sign on the 
left.  The impression was mild patellofemoral pain.  

February 1994 VA treatment records indicate that the veteran 
was seen for complaints of instability of the right knee.  He 
was ambulatory without an assistive device.  The veteran 
reported knee give way and a fall as he was getting into the 
tub.  He was wearing a knee brace.  There was a negative 
Lachman test and McMurray test, and there was no valgus/varus 
laxity.  The veteran used medication for pain relief.  The 
range of motion of the knee was zero to 110 degrees for the 
right knee, and zero to 120 degrees for the left knee.  

The veteran was seen in the VA orthopedic clinic in April 
1994.  He complained of right knee pain, and said that he had 
fallen the previous week.  He indicated the knee was still 
weak and swollen.  There was no locking of the knee.  On 
examination, there was no effusion, crepitance, or erythema.  
There was tenderness to palpation at the inferior pole 
patella.  The ligaments were stable.  There was tenderness of 
the medial patella with some anterior swelling.  The 
impression was that an arthroscopy of the right knee was 
required for medial meniscus tear.  

September 1994 records show that the veteran had persistent 
right knee medial joint line pain.  He was having pain 
without locking, occasional popping, and some giving away.  
On examination, the range of motion was from zero to 130 
degrees.  The knee was stable to varus/valgus testing, and 
all ligaments were also noted to be stable.  There was joint 
line pain at the medial collateral ligament insertion, and 
crepitance throughout the range of motion.  The impression 
was degenerative joint disease.  

The veteran was afforded a VA examination of his joints in 
September 1995.  He was noted to have a history of two prior 
arthroscopies of his right knee with bone and cartilage 
removal.  He wore a right knee brace.  The veteran stated he 
continued to have chronic pain in both of his knees, which 
varied in severity.  The veteran described episodes of the 
knees giving way.  He used a cane to walk.  Prolonged 
sitting, standing, or walking, riding in a car for long 
periods of time, or activities such as going up and down 
stairs, squatting, or stooping would exacerbate the pain.  On 
examination, the veteran moved about slowly with a slight 
limp on the right.  The right knee lacked about five degrees 
of terminal extension, and there was 110 degrees of flexion, 
with pain and mild crepitus on motion.  No definite effusion 
was noted.  There was tenderness to palpation in the area of 
the patellofemoral joint as well as over the area of the 
medial joint line.  The left knee lacked five degrees of 
terminal extension, and had 120 degrees of flexion, with pain 
and slight crepitus.  This knee was also tender to palpation 
around the area of the patellofemoral joint as well as over 
the medial joint line.  An X-ray study revealed no 
significant bony or soft tissue abnormality of either knee.  
The impression was bilateral knee pain with a history of 
chondromalacia of both knees, degenerative joint disease, and 
postoperative arthroscopy of the right knee times two.  

The veteran underwent an additional VA examination of the 
joints in July 1996.  He stated that his right knee felt 
weak, and would occasionally give way and buckle.  He used a 
cane in the left hand, and the left knee would occasionally 
hurt.  On examination, the veteran wore a corset type brace 
on his right knee.  There was no swelling or deformity.  
There was full extension, and 135 degrees of flexion limited 
by his obesity.  The veteran had mild retropatellar 
crepitation, and was tender over the medial joint line.  
There was no swelling, effusion, or ligamentous laxity.  The 
left knee had full extension and 135 degrees of flexion 
limited by the veteran's obesity.  There was no retropatellar 
crepitation, swelling, or ligamentous laxity.  An X-ray study 
conducted at this time revealed mild degenerative changes in 
both knees with narrowing of the medial joint space 
compartments.  Mild hypertrophic spurring was present.  No 
other abnormalities were demonstrated.  The impression 
included chondromalacia of the right patella.  

Another VA examination of the joints was conducted in 
September 1996.  The veteran continued to wear a knee corset 
on the right.  He said both knees were stiff after rest.  He 
could walk no further than a block, and used medication for 
pain relief.  On examination, there was no swelling or 
effusion in the right knee.  The veteran had full extension, 
and flexed to 135 degrees.  He was tender over the medial 
joint line.  There was no swelling, effusion, or 
retropatellar crepitation.  The knee was stable to varus and 
valgus stress and extension, and 30 degrees of flexion.  The 
Lachman test, anterior drawer test, and posterior drawer test 
were negative.  The left knee had no swelling, effusion, or 
retropatellar crepitation.  There was full extension, and 135 
degrees of flexion.  The left knee was stable to varus and 
valgus stress and extension, and 30 degrees of flexion.  The 
anterior drawer test, posterior drawer test, and Lachman test 
were negative.  It was noted that the July 1996 X-ray study 
had shown mild degenerative changes in both knees with 
narrowing of the medial joint compartments.  The impression 
included mild degenerative arthritis of both knees.  

VA treatment records from November 1996 show that the veteran 
continued to have bilateral medial joint line tenderness.  
The right knee had a range of motion from zero to 120 
degrees, and the left knee had range of motion from zero to 
125 degrees.  The medial and lateral ligaments were stable 
bilaterally, and an X-ray study was within normal limits.  
The assessment was knee pain.  

Private medical records from November 1997 show that the 
veteran underwent a functional capacity evaluation.  Several 
inconsistencies were noted.  The veteran pushed up with his 
painful right leg with full weight bearing from a kneeling 
position.  He stated that he was unable to toe walk with the 
left lower extremity, but he was able to perform ten toe 
raises with that leg, which was even more difficult.  The 
veteran was unable to perform a full squat, but was able to 
lift a 30 pound knee to waist level.  On stair climbing, the 
veteran led with his painful right leg with full weight 
bearing and increased stance time.  The veteran was noted to 
display inappropriate pain behavior during the procedure, 
including excessive pain behaviors and frequent complaints of 
pain for the knees.  He had poor quality of movement, 
indicated by a very slow pace with increased weight bearing 
on the right painful leg at times, but at other times he had 
a normal gait.  The right knee had active range of motion 
from zero to 100 degrees, and the left from zero to 90 
degrees.  The passive range of motion was from zero to 110 
degrees on the right, and zero to 120 degrees on the left.  

At a September 1998 VA examination, the veteran stated that 
his right knee would hurt if he sat for a long period of 
time, or stood for 30 minutes.  He said that climbing more 
than a few steps was painful.  The knee would give way when 
going down steps.  The veteran said that his left knee did 
not buckle, but otherwise his symptoms were the same as on 
the right.  His left knee pain was usually a five on a scale 
of one to ten, and his right knee pain was a seven, although 
at times it became a ten.  On examination, the veteran walked 
into the clinic with a straight cane, wearing a right knee 
brace with front laces.  His gait was somewhat wide based.  
The veteran was able to walk on heels and toes without 
difficulty.  He could squat halfway down and rise without 
difficulty.  The veteran sat in his chair comfortably.  No 
tenderness was noted, and there was no swelling.  The range 
of motion of the right knee was from -10 degrees to 118 
degrees without any discomfort, and to 120 degrees with 
minimal discomfort.  The left knee examination was without 
any discomfort, and the range of motion was from -10 degrees 
to 125 degrees.  The examiner noted that normal range of 
motion for the knee was zero degrees to 145 degrees.  The 
drawer sign and Lachman test were negative.  Medial and 
lateral stress testing indicated some discomfort on the 
medial aspect of the right knee.  No skin changes were noted.  
The veteran was able to get up on the examination table and 
change positions without discomfort.  He was able to get off 
the examination table without any discomfort, but appeared to 
be guarding through some of the examination.  He was able to 
take his shoes on and off without difficulty.  The range of 
motion was described as within functional limits.  An X-ray 
study conducted at this time demonstrated minimal spur 
formation at the superior part of the patella, which was 
consistent with minimal degenerative arthritic changes.  No 
other clinical abnormality was identified.  The impression 
was history of chondromalacia patella of both knees.  

VA treatment records from February 1999 note that the veteran 
was seen for several complaints, including his knees.  The 
left knee was tender to touch, especially of the medial 
tubercle and the medial condyle area.  There was a small 
nodular protrusion, but no effusion or swelling was noted.  
The range of motion of both knees was within functional 
limits for his stature.  

The Board finds that entitlement to an increased rating for 
both the veteran's right knee disability and left knee 
disability is not warranted.  In order to receive an 
increased rating under the rating code for impairment of the 
knee, at least moderate impairment due to recurrent 
subluxation or lateral instability would have to be 
demonstrated.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
record shows that the veteran has complained of instability 
of both knees on many occasions, and that he wears a brace on 
his right knee.  However, VA examinations or treatment 
records dated March 1993, September 1993, February 1994, 
April 1994, September 1994, July 1996, September 1996, 
November 1996, and September 1998 were all negative for 
findings of instability.  There are no positive findings of 
subluxation or instability contained in these records.  
Therefore, the evidence does not demonstrate greater than 
slight impairment of either the right knee or the left knee, 
which merits continuation of the 10 percent evaluation 
currently in effect for each knee.  

The Board has also considered entitlement to a higher 
evaluation under the rating code for degenerative arthritis, 
but this does not provide for an evaluation in excess of 10 
percent in this case.  In order to receive at least a 20 
percent evaluation under the codes for arthritis and the 
corresponding codes for limitation of motion of the knee, 
extension of the leg must be limited to 15 degrees, or 
flexion must be limited to 30 degrees.  The records show that 
the range of motion of the veteran's knees have been obtained 
on many occasions since July 1992.  However, the flexion of 
the right knee has not been measured at less than 100 
degrees, and the extension at greater than zero degrees on 
any examination.  The flexion of the left knee has not been 
measured at less than 90 degrees, and the extension at 
greater than zero degrees on any examination.  Therefore, 
there is no bases for an evaluation in excess of 10 percent 
under the rating codes for traumatic arthritis and limitation 
of range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5260, 5261.

In reaching this decision, the Board has considered 
entitlement to separate evaluations under the rating codes 
for impairment of the knee and arthritis of the knee for both 
the right and left knee.  The record shows that arthritis has 
been shown in each knee.  However, the evidence does not 
demonstrate that a separate evaluation can be awarded at this 
time.  A separate rating must be based upon additional 
disability, and when a knee is already evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, he must have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate evaluation for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero percent rating under these codes, then 
there is no additional disability for which a rating may be 
assigned.  As noted above, the flexion of the right knee has 
not been measured at less than 100 degrees, and the extension 
at greater than zero degrees on any examination, and the 
flexion of the left knee has not been measured at less than 
90 degrees, and the extension at greater than zero degrees on 
any examination.  These measurements would not equate to a 
even a zero percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Therefore, separate evaluations 
are not merited for either knee.  VAOPGCPREC 23-97 (O.G.C. 
Prec. Op. 23-97).

Finally, the Board notes that the provisions of 38 C.F.R. 
§§ 4.40 and 4.59 pertaining to functional limitation due to 
pain, weakness, incoordination, and excess fatigability have 
been considered, but the evidence does not show disability 
due to these factors above the impairment contemplated by the 
10 percent evaluations currently in effect.  The veteran has 
been seen for complaints of knee pain on many occasions, and 
some examinations have noted tenderness to palpation.  The 
veteran uses medication to assist in the control of his pain.  
However, the August 1993 VA treatment records indicate that 
he had no pain on range of motion testing of the left knee.  
There was stiffness in his knees when he first began to walk, 
but this diminished with activity.  The November 1997 private 
medical records noted several inconsistencies relating to the 
veteran's complaints of pain.  The September 1998 VA 
examination was negative for pain on range of motion testing.  
Incoordination, excess fatigability, and weakness have not 
been shown.  Therefore, as the veteran's complaints of pain 
have not been demonstrated to result in additional 
disability, an increased evaluation under the provisions of 
38 C.F.R. §§ 4.40 and 4.59 is not for assignment.  

Carpal Tunnel Syndrome

The record shows that entitlement to service connection for 
carpal tunnel syndrome of the right wrist, and carpal tunnel 
syndrome of the left wrist was established in a November 1992 
rating decision.  A 10 percent evaluation was assigned for 
each disability, effective from June 1992.  Following 
surgery, the evaluation for the right wrist was increased to 
100 percent in September 1993 for a temporary period for 
convalescence, after which the evaluation was returned to 10 
percent in March 1994.  The evaluation for the left wrist was 
increased to 100 percent for convalescence in April 1994, 
after which it was returned to 10 percent in June 1994.  In a 
June 1996 rating decision, the evaluation for the right wrist 
was increased to 30 percent, effective April 1993, and the 
evaluation for the left wrist was increased to 20 percent, 
also effective from April 1993.  These evaluations currently 
remain in effect.  

The VA Schedule for Rating Disabilities (Rating Schedule) 
does not contain a listing for carpal tunnel syndrome.  When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  The veteran's disability is evaluated by 
analogy to neuritis of the median nerve.  38 C.F.R. § 4.124, 
Diagnostic Code 8615.  

Complete paralysis of the median nerve is indicated by 
symptomatology such as the hand being inclined to the ulnar 
side, the index and middle fingers being more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, having the thumb in the plane of the hand (ape 
hand), pronation that is incomplete and defective, absence of 
flexion of the index finger and feeble flexion of middle 
finger, inability to make a fist, having the index and middle 
fingers remain extended, inability to flex the distal phalanx 
of thumb, having defective opposition and abduction of the 
thumb at right angles to palm, having weakened flexion of 
wrist, and pain with trophic disturbances.  A 70 percent 
evaluation is warranted for complete paralysis of the major 
side, and a 60 percent evaluation is assigned for complete 
paralysis of the minor side.  Severe incomplete paralysis is 
evaluated as 50 percent disabling for the major side and 40 
percent disabling for the minor side.  Moderate incomplete 
paralysis is evaluated as 30 percent disabling for the major 
side and 20 percent disabling for the minor side.  Mild 
incomplete paralysis is evaluated as 10 percent disabling for 
each side.  38 C.F.R. § 4.124a, Diagnostic Code 8615.  

VA treatment records from March 1993 indicate that the 
veteran was afforded a bilateral nerve conduction study of 
the upper extremities.  The finding was of borderline 
prolonged right median motor distal latency.  The impression 
was possible mild right median nerve entrapment at the wrist.  

April 1993 VA records note that the veteran is right handed.  
He complained of numbness in his hands, right greater than 
left, especially at night.  He also complained of small 
finger numbness.  The examination revealed decreased 
sensation of the left median nerve.  The motor examination 
was 5+/5+.  An electromyography and nerve conduction study 
were positive for median nerve entrapment at the wrist, right 
greater than left.  Additional April 1993 records show that 
the veteran had been referred to the occupational therapy 
unit for right and left splint support.  

The veteran was afforded a VA examination for his carpal 
tunnel syndrome in June 1993.  He was noted to be right hand 
dominant.  The veteran indicated that his right arm was 
somewhat more symptomatic than his left.  He was frequently 
awakened at night by pain in both of his hands.  He described 
pain, numbness, and tingling of the entire hand bilaterally.  
On examination, the veteran made a good fist with both hands, 
and grip strength was normal.  There was a flexion 
contracture of the right ring finger, which was secondary to 
a preservice snake bite.  He was able to oppose the thumb and 
the remaining fingertips satisfactorily.  There was no 
evidence of atrophy, but there was felt to be a positive 
Tinel's bilaterally.  Sensation appeared intact for both 
hands.  The impression included bilateral carpal tunnel 
syndrome.  

VA surgical records from September 1993 show that the veteran 
underwent a right carpal tunnel release.  

November 1993 VA treatment records show that the veteran 
continued to have partial numbness of the medial and ulnar 
nerve distribution.  He was improving, but slowly. 

Private medical records from January 1994 indicate that there 
were scattered areas of diminished sensation in the C6 to C7 
distribution of the right and to a lesser extent left 
forearm.  The impression included postoperative carpal tunnel 
syndrome of the right wrist.  He was advised to use his 
carpal tunnel splints for his hands.  

VA treatment records dated April 1994 to May 1994 show that 
the veteran was seen for follow up of his left hand surgery.  
May 1994 VA treatment records show that the veteran was 
status post left transjugular fibrocartilage complex repair.  
He reported having pain of six on a scale of one to ten.  He 
complained of discomfort with the elbow secondary to 
inactivity.  He was outfitted with a resting splint for his 
left wrist.  

The veteran was afforded a VA neurological evaluation in May 
1994.  The left hand had sustained a recent injury, and as 
the entire left upper extremity was wrapped in a splint type 
of bandage, it was not assessable for examination.  The 
veteran complained that he still had weakness in his right 
hand compared to the way it was before he developed the 
carpal tunnel, and he had difficulty in carrying out his job.  
He wore a splint on his right wrist most of the time.  The 
veteran stated that when he awoke in the morning, the right 
arm would be partially drawn up, and it would sometimes take 
15 to 20 minutes for it to limber up and move normally.  He 
had intermittent paresthesias in the second, third, and even 
fourth fingers of the right hand.  On examination, there was 
no significant atrophy in the median innervated muscles.  The 
muscle strength of the abductor pollicis brevis was 4.5/5, 
and the other muscles were 5/5.  The sensory examination 
revealed the veteran to have hyperalgesia to touch and 
pressure in the vicinity of the scar over the center of the 
right palm, and minimal decrease to pain and temperature over 
the tips of the fingers.  However, there was no absolute 
sensory loss.  His deep tendon reflexes were present and 
equal at 2+.  Pressure over the carpal tunnel did not produce 
any significant pain.  The impression was minor neurologic 
deficits and continuing tenderness and hyperalgesia in the 
vicinity of the scar from the carpal tunnel operation.  

A February 1995 letter from the veteran's VA doctor notes 
that the veteran had right carpal tunnel release in September 
1993, and fibrocartilage complex repair to the left wrist in 
April 1994.  The right wrist had relief of resting pain, but 
there was still numbness in all fingers, especially in the 
morning, with weakness and pain on intense or extended use.  
The left wrist had relief of resting pain and better motion, 
but pain and weakness prohibited use.  A March 1995 follow up 
note indicates that the veteran's condition remains the same.

VA treatment records from April 1996 show that the veteran 
complained of mid palm tenderness in his left hand.  An 
examination revealed minimal tenderness.  

The veteran underwent a VA examination of the joints in July 
1996.  He continued to complain of numbness in the right 
hand, especially when he awakened in the morning.  His grasp 
was weak, and he wore small elastic gauntlets on both wrists.  
He also had occasional numbness in the left wrist.  On 
examination, there was no swelling or deformity in the right 
wrist or hand.  There was a well-healed scar on the palm of 
his hand where he had a carpal tunnel release.  The range of 
motion of the right wrist was 60 degrees of flexion, 60 
degrees of extension, 20 degrees of radial deviation, and 30 
degrees of ulnar deviation.  There was no tenderness over the 
median nerve at the carpal tunnel.  He had good sensation and 
motion in his fingers.  The range of motion of the left wrist 
was 60 degrees of flexion, 60 degrees of extension, 20 
degrees of radial deviation, and 30 degrees of ulnar 
deviation.  There was 80 degrees of pronation and 90 of 
supination.  (Normal range of motion is 80 degrees of palmar 
flexion, 70 degrees of dorsiflexion, 45 degrees of ulnar 
deviation, 20 degrees of radial deviation, 80 degrees of 
forearm pronation, and 85 degrees of forearm supination.  
38 C.F.R. § 4.71, Plate I).  There was no crepitation over 
the distal radioulnar joint, and no tenderness over the 
median nerve.  The impression was status post right carpal 
tunnel release, and status post repair on the left.  

VA surgical records dated March 1997 indicate that the 
veteran underwent fibrocartilage complex repair of the right 
wrist. 

VA treatment records from May 1997 show that the veteran had 
undergone right fibrocartilage complex repair six weeks 
previously.  His grip strength was not tested due to pain.  
He was fitted with a comfort immobilizer, and was given 
exercises to improve his range of motion.  

A May 1997 letter from the veteran's private doctor noted the 
veteran's carpal tunnel release surgery of the right wrist in 
September 1993, and his repair of a peripheral tear of the 
triangular fibrocartilage complex of the left wrist in April 
1994.  The doctor stated that there continued to be 
substantial residuals from these injuries, and that they 
prevented the veteran from returning to his former job.  

June 1997 VA treatment records indicate that the veteran's 
right wrist was much improved.  There was tenderness over the 
operation site.  The dorsiflexion was to 45 degrees, and 
extension was to 25 degrees.  Additional VA treatment records 
from 1997 show that the veteran continued to receive follow 
up treatment and occupational therapy for his wrists.  
October 1997 records note bilateral hand and wrist pain, 
weakness, and loss of endurance.  

The veteran underwent a private examination for assessment of 
his functional capacity in November 1997.  He was noted to 
have excessive pain behaviors and frequent complaints of pain 
of numerous body parts including his wrists.  The veteran was 
self-limited by his complaints of pain, and giveaway weakness 
on manual muscle test made it difficult to determine his true 
strength.  The examiner noted that it was difficult to make 
recommendations due to the high number of inconsistencies and 
self-limited performance during the evaluation.  

The veteran was afforded a VA examination of the joints in 
November 1997.  He was noted to have undergone arthroscopic 
fibrocartilage complex repair of the right wrist in March 
1997.  He continued to complain of pain in the wrist with 
motion, and he sometimes awakened with right hand pain.  On 
examination, there was no swelling or deformity of the right 
wrist, and no increased heat.  The veteran's range of motion 
was limited by pain, and was 60 degrees of dorsiflexion, 60 
degrees of volar flexion, 20 degrees of radial deviation, and 
30 degrees of ulnar deviation.  The impression was status 
post repair, right triangular fibrocartilage.  

At a November 1997 VA neurologic examination, the veteran was 
noted to have undergone two right carpal tunnel releases, 
with the most recent having been conducted in March 1997.  He 
said that this initially improved his numbness and pain, but 
that it returned, and he continued to have severe discomfort.  
Whenever he dorsiflexed the wrist even slightly he would 
experience excruciating pain in the wrist and hand.  All 
movement of his fingers caused pain.  He experienced 
occasional numbness of the first three fingers, and 
persistent numbness of the fourth and fifth fingers of the 
right hand.  On examination of the upper extremities, there 
was no atrophy, fasciculation, or abnormal movement present.  
On sensory examination, there was no loss over the left upper 
extremity, and in the right upper extremity there was only a 
mild decrease over the ulnar, but not the median, 
distribution.  The deep tendon reflexes were 1+.  The veteran 
was reluctant to use his right hand, and on attempt to even 
slightly dorsiflex his wrist, the veteran winced and 
experienced severe pain in the area of and just distal to the 
carpal tunnel.  He was tender to pressure over the wound from 
the last carpal tunnel procedure.  The impression was only 
minimal neurologic deficit, mainly in the ulnar distribution 
of the right hand.  However, there was severe pain and 
presumed inflammatory disease in the right wrist and hand.  
The disability was not mainly neurologic, and from a 
neurologic standpoint his disability was mild to minimal.  

VA treatment records from April 1998 show that the veteran 
had recently undergone surgery on his right wrist for a 
cartilage tear.  He would require approximately three months 
of recovery before he was ready for heavy labor.  

At the April 1998 hearing, the veteran testified that he had 
undergone surgery on his left hand.  This hand was in 
constant pain, which was increased when he was forced to use 
his cane in that hand.  He was able to make a fist, but he 
had pain in his fingers, and a popping sensation upon 
bending.  The veteran was also noted to have undergone more 
than one surgery for his right wrist, and it was noted that 
one of his doctors suggested he had inflammatory disease of 
his wrists.  See Transcript. 

The veteran underwent an additional VA examination of the 
joints in September 1998.  He had a history of right carpal 
tunnel release in September 1993, repair of a torn cartilage 
of the left wrist in 1994, and bilateral cartilage repair in 
both wrists in 1995 and 1996.  He did not generally have much 
pain of the wrists, but he complained of severe pain when 
lifting objects of eight to ten pounds, or twisting the hands 
to open jars.  Carrying a grocery bag would cause pain that 
lasted a day or two.  Normally the pain was at a level of 
four or five on a scale of one to ten.  When it was at its 
worse, it was at a level of eight to nine on a scale of one 
to ten.  He said that medications were not much help.  On 
examination of the wrists, no tenderness was noted.  The 
range of motion of the right wrist was 60 degrees of flexion 
without discomfort, 70 degrees of extension without 
discomfort, 30 degrees of radial deviation with some 
discomfort, and 30 degrees of ulnar deviation with some 
discomfort as well as some crepitation.  Pronation and 
supination were to 80 degrees without any discomfort.  The 
range of motion in the left wrist was 80 degrees of flexion, 
80 degrees of extension, 40 degrees of radial deviation, 40 
degrees of ulnar deviation, 85 degrees of pronation, and 80 
degrees of supination, without complaints or discomfort.  
There was flexion contracture of the fourth right finger, and 
some swan neck deformity of the left middle finger, and he 
stated that those two fingers had been like that for as long 
as he could remember.  The right fourth finger was due to a 
snake bite in childhood.  Sensory function examination was 
within normal limits except on the left ulnar aspect of the 
hand, where he stated that it was somewhat dull.  The grip 
was within normal limits, but the right hand was much 
stronger than the left.  Pinch strength, abduction, and 
adduction of the fingers was within normal limits.  The 
strength in the extension and flexion of the wrist was 
normal, and there was no discomfort during the manual muscle 
strength examination.  An X-ray study of the wrists conducted 
at this time was within normal limits.  The impression 
included status post bilateral wrist surgery.  

At a September 1998 VA neurologic evaluation, the examiner 
noted that he had examined the veteran in November 1997, and 
that that there had been no significant changes since that 
time.  On examination, the upper extremities were normal from 
a neurologic standpoint with the exception of a mild decrease 
in pin and temperature perception in the ulnar distribution 
of the right hand and to a lesser extent the left hand.  
There was normal muscle tone and strength in both upper 
extremities, with no atrophy, fasciculation, or abnormal 
movement.  There was no loss of coordination in the upper 
extremities.  The deep tendon reflexes were 2+ and 
symmetrical.  The impression was mild sensory loss in the 
hands in the ulnar distribution.  The neurologic disability 
was minimal to mild.  

After careful review of the veteran's contentions and the 
evidence, the Board is unable to find that an increased 
evaluation is warranted for his carpal tunnel syndrome of the 
right wrist.  The evidence indicates that the veteran is 
right hand dominant.  As noted earlier, in order to receive 
an evaluation in excess of 30 percent for paralysis of the 
median nerve for the dominant hand, the symptomatology must 
demonstrate at least severe incomplete paralysis.  Moderate 
incomplete paralysis would equate to the 30 percent 
evaluation currently in effect.  

The evidence clearly shows that the veteran has consistently 
complained of pain in his right wrist, especially when 
carrying objects of just a moderate amount of weight.  The 
November 1997 VA examination described the pain as 
excruciating and severe, and noted that movement of the 
fingers resulted in pain.  Furthermore, the veteran has 
undergone surgery for carpal tunnel release, and to repair a 
torn cartilage.  However, as for the symptomatology listed in 
the applicable diagnostic code, the examinations have been 
negative for atrophy.  Weakness was described in February 
1995 and October 1997, but measurements of muscle strength 
have been normal, except for a finding of 4.5/5 for the 
abductor pollicis brevis.  The September 1998 VA neurologic 
examination described the sensory loss as mild, and previous 
examinations have stated the sensory examination was normal.  
The September 1998 VA examination of the joints indicated 
that pinch strength, abduction, and adduction of the fingers 
was within normal limits, and stated that there was no 
discomfort during the manual muscle strength examination.  
There was no indication of trophic changes.  Pronation was to 
80 degrees without discomfort on the September 1998 VA 
examination.  The Board finds that the veteran's 
symptomatology, when viewed as a whole, more nearly resembles 
that of moderate incomplete paralysis, which for the dominant 
arm is contemplated by the 30 percent rating currently in 
effect.  38 C.F.R. § 4.124, Diagnostic Code 8615.  

Similarly, the Board is unable to find that an increased 
evaluation is merited for the veteran's carpal tunnel 
syndrome of the left wrist.  The records show that the left 
arm is the veteran's nondominant arm.  In order to receive an 
evaluation in excess of his current 20 percent rating, the 
evidence must demonstrate at least severe incomplete 
paralysis.  Moderate incomplete paralysis would merit a 
continuation of the current 20 percent evaluation.  

The evidence shows that the veteran has been seen for 
consistent complaints of pain of the left wrist.  
Furthermore, he has undergone surgery for cartilage repair of 
the left wrist in April 1994.  Resting pain continued to be 
present to July 1995.  The veteran continued to complain of 
pain with use at the September 1998 VA examination.  However, 
the July 1996 and September 1998 examinations note that the 
pronation of this wrist was full.  No tenderness was noted on 
examination.  The examiner noted only mild sensory loss.  
There was a swan neck deformity of the left middle finger, 
but grip strength was within normal limits, and pinch 
strength, abduction, and adduction of the fingers was normal.  
Strength was normal, and there was no evidence of atrophy or 
trophic changes.  The Board finds that this symptomatology 
does not more nearly resemble that required for the next 
highest evaluation, but more accurately represents moderate 
incomplete paralysis, which merits continuation of the 20 
percent evaluation now in effect.

Evaluation Right Shoulder/Temporary Total

The veteran contends that his service connected right 
shoulder disability is productive of greater impairment than 
is reflected by the 10 percent evaluation currently in 
effect.  He argues that his right shoulder disability 
produces near constant pain, and prevents him from lifting 
objects that weigh more than a moderate amount.  Furthermore, 
he notes that he had surgery for his right shoulder 
disability in January 1998, and that he was granted a 
temporary total evaluation for convalescence through the end 
of March 1998.  However, he argues that his shoulder required 
additional convalescence, and that the 100 percent evaluation 
should be extended beyond March 31, 1998.

The record indicates that entitlement to service connection 
for tendinitis of the right shoulder was established in a 
June 1996 rating decision.  A zero percent evaluation was 
assigned for this disability, effective from April 1993.  The 
veteran submitted a claim for an increased evaluation for his 
right shoulder disability in August 1996.  After an October 
1996 rating decision continued the zero percent rating, the 
veteran submitted a notice of disagreement with this decision 
in October 1996.  The evaluation of the right shoulder 
disability was increased to the current 10 percent evaluation 
in an August 1997 rating decision.  This increase was based 
on the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5024 
concerning limitation of motion of a major joint that is less 
than what is required for a compensable evaluation under the 
rating codes for limitation of motion.  Following surgery for 
the right shoulder in January 1998, a February 1999 rating 
decision granted a temporary total evaluation for 
convalescence, effective from January 29, 1998.  The current 
10 percent evaluation was then continued, effective from 
April 1, 1998.  

The veteran's right shoulder disability is evaluated under 
the rating code for tenosynovitis.  This disability is 
evaluated on limitation of motion of the affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5024.  As noted in the discussion of the veteran's knee 
disabilities, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate codes for the specific joint or joints 
involved.  If the limitation of motion is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  This rating code 
does not contain provisions for a zero percent evaluation.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The provisions of 38 C.F.R. §§ 4.40 and 4.59 concerning the 
effects of pain, incoordination, weakness and excess 
fatigability are also for consideration.  

The veteran was afforded a VA examination of his joints in 
September 1996.  He complained of pain in his right shoulder 
as a residual of an injury sustained during National Guard 
training.  His right shoulder would become stiff if he lifted 
over 10 or 15 pounds, and it would occasionally awaken him if 
he slept on his right side.  On examination, there was 
tenderness over the anterolateral aspect of the right 
shoulder.  There was no crepitation, and the range of motion 
was 180 degrees of flexion, 15 degrees of extension, 180 
degrees of abduction, and 90 degrees of internal and external 
rotation.  (Normal range of motion is 180 degrees of forward 
flexion and abduction, and 90 degrees of internal and 
external rotation.  38 C.F.R. § 4.71, Plate I).  He could 
strongly abduct and externally rotate the right arm from his 
side.  The impression was impingement syndrome of the right 
shoulder.  

The veteran appeared at a hearing before a hearing officer at 
the RO in February 1997.  He stated that he was unable to 
lift anything with his shoulder.  He was unable to sleep at 
night on his right side because this would result in numbness 
and pain that lasted the entire day.  He also had problems if 
he attempted to lift anything that weighed more than 10 or 15 
pounds.  The veteran said that his disability was treated 
with an anti-inflammatory drug.  He indicated that his pain 
could last for several hours, and that with the least 
aggravation the pain would reoccur.  See Transcript. 

VA treatment records dated from January 1998 show that the 
veteran underwent surgery for a subacromial decompression of 
the right shoulder, with acromioclavicular joint resection.  
Additional VA treatment records show that the veteran was 
seen for follow up.  February 1998 records indicate that the 
veteran had increased range of motion, with decreased pain.  
Additional February 1998 records note that the wound looked 
good, that the sutures were removed, and that the veteran had 
a full range of motion.  March 1998 records indicate that the 
veteran was continuing with therapy, and that his pain and 
strength were improving.  The impression was that the veteran 
was doing well, but with residual pain.  

April 1998 VA records indicate that the veteran was 10 weeks 
post surgery, and that he was doing better.  His pain was 
better than before surgery, but he still had some mild 
soreness.  The veteran also seemed a little weak.  On 
examination, he had 170 degrees of forward flexion.  There 
was good strength, without impingement.  The assessment was 
improving.  

The veteran underwent additional follow up treatment in June 
1998.  He stated that his stiffness had decreased, and that 
he had returned to most activities.  His shoulder had 160 
degrees of flexion and 148 degrees of abduction.  

At a September 1998 VA examination of the joints, the veteran 
was said to have undergone right shoulder surgery in January 
1998 due to impingement syndrome.  He complained of 
continuous right shoulder pain, especially with movement, and 
he said he was unable to sleep on his right side.  He said 
that his ability to perform his prescribed exercises was 
limited due to pain.  A review of the record indicated that 
the veteran was noncompliant and performing exercises 
inconsistently.  He said that the pain in his right shoulder 
was usually an eight or nine on a scale of one to ten, but it 
did not bother him very much without activity.  On 
examination of the shoulders, deep palpation of the right 
shoulder was somewhat uncomfortable, but there was no 
tenderness.  Active range of motion for flexion was 150 
degrees without pain.  Passive range of motion yielded 
another 10 degrees, although the veteran complained of some 
discomfort.  Extension was to 20 degrees without pain both 
actively and passively.  Abduction was to 150 degrees without 
discomfort, and 170 degrees with some discomfort.  Internal 
rotation was 65 degrees without any discomfort, and 70 
degrees with some pain.  External rotation was 70 degrees 
without any discomfort, and 80 degrees with moderate 
discomfort.  When these measurements were compared to those 
of the left shoulder, the examiner stated that it appeared 
the veteran had some limitation of internal and external 
rotation, and that the rest of the range of motion, although 
less than the guidelines, was normal for his muscular 
stature.  He was able to reach the back of his neck, across 
his shoulders on the front, his back pocket, and the 
posterior surface of his trunk without limitation or 
discomfort.  An X-ray study of the right shoulder noted a 
soft tissue density, which was believed to be a post surgical 
change.  The presence of any other significant abnormality 
was not suspected.  The impression was status post right 
shoulder surgery with somewhat limited range of motion due to 
shoulder impingement syndrome.  

The Board is unable to find that an increased evaluation is 
warranted for the veteran's right shoulder disability.  The 
veteran is currently in receipt a 10 percent evaluation based 
on limitation of motion under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  In order to receive an 
evaluation of at least 20 percent for this disability, the 
range of motion of the right arm must be limited to shoulder 
level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  The record 
shows that the veteran underwent surgery for his disability 
in January 1998.  However, the April 1998 VA treatment 
records show that he had 170 degrees of forward flexion.  
June 1998 records show that his shoulder had 160 degrees of 
flexion and 148 degrees of abduction.  The September 1998 VA 
examination demonstrated that the veteran had 150 degrees of 
flexion and abduction.  These measurements indicate that the 
veteran's range of motion is much greater than shoulder 
level.  In fact, the September 1998 examiner opined that 
given the veteran's stature, these movements were normal.  
Therefore, entitlement to an evaluation in excess of 10 
percent is not for assignment.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.59, but they do not provide a basis for an increased 
rating.  The record shows subjective complaints of near 
continuous pain, and in September 1998 the veteran described 
his pain as an eight or nine on a scale of one to ten.  
However, the September 1998 examiner noted that the veteran 
had 150 degrees of active flexion and abduction before 
experiencing pain.  Again, even with consideration of the 
effects of pain, the veteran's range of motion remains well 
beyond shoulder level.  The April 1998 treatment records note 
good strength, and there is no indication of incoordination 
or excessive fatigability.  As the evidence does not indicate 
additional disability due to pain, weakness, incoordination, 
or fatigability, a higher evaluation is not merited.  

The evidence also does not demonstrate that the criteria for 
an extension of the total rating beyond March 31, 1998, have 
been met.  

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted, effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of one, two, or three months from the first day of 
the month following such hospital discharge or outpatient 
release.  Such total rating will be followed by appropriate 
schedular evaluations.  Total ratings will be assigned under 
this section if treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence, surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  A total rating may be extended for one, two, 
or three months beyond the initial three months for any of 
the bases cited above, and extensions of one or more months 
up to six months beyond the initial six months period may be 
made for surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.

The VA treatment records from April 1998 and June 1998 are 
completely negative for any of the criteria that are required 
for an extension of the veteran's total rating.  There was no 
evidence of incompletely healed surgical wounds, therapeutic 
immobilization of the right shoulder, application of a body 
cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches, or 
immobilization by cast.  The April 1998 treatment records 
show good range of motion and strength, and the June 1998 
treatment records note that the veteran had returned to most 
activities.  Therefore, as the criteria required for 
extension of a total disability rating for convalescence have 
not been met, a 100 percent evaluation beyond March 31, 1998, 
may not be granted.  

Total Rating

The veteran contends that his service connected disabilities 
combine to render him unemployable.  He argues that the pain 
he experiences as a result of his disabilities is 
debilitating, and that he is restricted from carrying more 
than light objects.  The veteran states that he is unable to 
stand for more than short periods of time.  He notes that his 
doctors have said that he is disabled from returning to his 
former job.  While the veteran acknowledges that he has a 
master's degree, he argues that he has never worked in this 
field, and that there are no jobs available in his hometown.  

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and  
occupational experience by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the 
appropriate rating under the pertinent diagnostic code of the 
rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. 
§§ 3.341(a), 4.19.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3.340, 
4.16(a).  However, a total rating based on individual 
unemployability may still be assigned to a veteran who fails 
to meet these percentage standards if he or she is 
unemployable by reason of his or her service-connected 
disability(ies).  38 C.F.R. 
§ 4.16(b).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  In such cases, the RO has 
the authority to refer a claim to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service.  38 C.F.R. § 3.321(b)(1).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4  Vet. 
App. 361 (1993); 38 C.F.R. § 3.341(a). 

In Hatlestad v. Derwinski, 1 Vet.App 164 (1991), the United 
States Court of Veterans Appeals (Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need for discussing whether the standard 
delineated in the controlling regulations was an "objective" 
one based on average industrial impairment or a "subjective" 
one based upon the veteran's actual industrial impairment.  
The Board is bound in its decisions by the regulations, the 
Secretary's instructions and the precedent opinions of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. Op. 75-91), 57 
Fed. Reg. 2317 (1992). 

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. 4.16(a); Van Hoose, 4 Vet. App. at 
363.  If total industrial impairment has not been shown, the 
VA is not obligated to show that a veteran is incapable of 
performing specific jobs in considering a claim for a total 
rating based on individual unemployability.  See Gary v. 
Brown, 7 Vet. App. 229 (1994). 

As revealed in the discussions concerning the evaluations for 
the veteran's disabilities, service connection has been 
established for right carpal tunnel syndrome, currently 
evaluated as 30 percent disabling, left carpal tunnel 
syndrome, currently evaluated as 20 percent disabling, 
chondromalacia of the right knee with X-ray evidence of 
degenerative changes, status post arthroscopy chondroplasty, 
currently evaluated as 10 percent disabling, chondromalacia 
of the left knee with X-ray evidence of degenerative changes, 
currently evaluated as 10 percent disabling, and tendinitis 
of the right shoulder, status post right subacromial 
decompression with acromioclavicular joint resection, 
currently evaluated as 10 percent disabling.  The veteran's 
combined evaluation is 70 percent.  

As noted above, the provisions of 38 C.F.R. § 4.16(a) require 
that a veteran with multiple compensable disabilities have a 
combined evaluation of 70 percent and a single disability of 
40 percent prior to consideration for an award of a total 
rating.  While the veteran has a combined evaluation of 70 
percent, he does not have a single disability that is 
evaluated as 40 percent disabling.  However, 38 C.F.R. 
§ 4.16(a) also provides that for the purpose of determining 
whether or not the veteran has a single disability evaluated 
as 40 percent disabling, disabilities of one or both upper 
extremities, or one or both lower extremities, are to be 
considered a single disability, with application of the 
bilateral factor if applicable.  The veteran is service 
connected for carpal tunnel syndrome of each upper extremity.  
When the 30 percent evaluation for the right upper extremity 
is combined with the 20 percent evaluation for the left upper 
extremity and the bilateral factor is considered, then this 
equates to an evaluation in excess of 40 percent.  38 C.F.R. 
§§ 4.25, 4.26.  Therefore, when the veteran's disabilities of 
the upper extremities are considered as a single disability, 
the threshold rating requirements are met.  The Board must 
now consider whether or not the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service connected disabilities.  

Vocational Rehabilitation records dated March 1993 show that 
the veteran has completed a Bachelor's degree in elementary 
education, and a Master's degree in education administration.  

VA treatment records from February 1995 indicate that the 
veteran is permanently disabled from his job as a machine 
operator.  His college degree was elementary education.  He 
was restricted to lighter work from zero to ten pounds of 
pushing, pulling, lifting, carrying, and grasping.  The 
veteran would possibly have to work toward the low end of 
that scale, and he might not be able to perform all jobs 
within that range.  He could not work with vibrations, and he 
was restricted from working with heights, overhead work, 
continuous work with the arms extended, and impact or high 
torque activity.  Whether or not the veteran would be able to 
perform repetitive forceful pinching and grasping with the 
extremes of motion would have to be determined by simulated 
work.  

A December 1995 letter from A. E., M.D. states that the 
veteran's wrist disabilities prevented him from returning to 
his job as a machine operator.  His previous work history 
included working part time for the postal service, and 
working part time in a factory job on the assembly line doing 
machine work as a punch press operator.  The doctor opined 
that due to the serious residuals of the veteran's injuries 
to his right hand and left wrist, he was permanently disabled 
from his previous job as a machine operator, or any similar 
job.  The veteran was noted to have not worked since 
September 1993.  

The July 1996 Veteran's Application for Increased 
Compensation based on Unemployability shows that he last 
worked full time in September 1993.  The veteran had been 
employed 40 hours per week as a machine operator.  He 
performed this job from May 1977 to September 1993.  The 
veteran was noted to have completed four years of college.  
He added that his employer had declared him to be totally 
disabled in August 1995 due to bilateral carpal tunnel 
syndrome and bilateral degenerative knee disease.  

The veteran testified at a hearing before a hearing officer 
at the RO in February 1997.  He stated that he had worked for 
17 and a half years as a machine operator.  He had not worked 
since September 1993, and noted that after being on sick 
leave from 1993 to 1995, his company retired him from this 
job due to his disabilities, and gave him a small 
compensation package.  The veteran argued that he was not 
trained for any other jobs, and was not certified for any 
other positions due to his disabilities.  He said that he was 
told by an employment agency that no other employer would 
hire him, as they did not want to be responsible if something 
happened to him.  The veteran noted that he had a college 
degree in elementary education, but stated that he was not 
currently certified to work in that field.  Furthermore, he 
argued that he would not be able to perform the duties 
required of him to teach, such as standing for extended 
periods and writing.  The veteran said that he was unable to 
stand because he had varicose veins, and this would cause 
them to swell.  He added that he had never worked in this 
field.  See Transcript. 

A second letter from A. E., M.D. was received in May 1997.  
This letter essentially repeated the information contained in 
the December 1995 letter.  

The veteran was afforded a functional capacity evaluation by 
a private occupational therapist in November 1997.  The 
examiner stated that it was difficult to make recommendations 
secondary to the high number of inconsistencies and self 
limited performance during the evaluation.  However, it was 
felt that there was no reason the veteran could not return to 
a light medium level of work.  He had an educational degree, 
and should be able to teach without difficulty.  

The veteran appeared at a hearing before the undersigned 
Board member in April 1998.  He testified that he had a 10 
pound lifting restriction because of his hands.  The veteran 
acknowledged that he had received a Bachelor's degree in 
education in 1978, and a Master's degree in administration in 
1982 or 1983.  However, he had never worked in either of 
these fields.  He believed that he would have to return to 
school to be qualified to teach, and said that his license 
had expired.  Furthermore, he noted that this job would 
require lots of standing, running after children, writing on 
chalkboards, and climbing stairs.  He did not believe he 
would be hired due to his physical limitations.  He said that 
there were only three elementary schools in his hometown, and 
he did not think he would be able to compete with recent 
graduates for jobs.  He also did not think he would be able 
to work as an administrator.  The remaining jobs in his 
hometown were in places such as fast food restaurants and 
retail stores.  See Transcript. 

At the September 1998 VA examination, the veteran was noted 
to be very sedentary, and he stated that he sat on his sofa 
and watched television all day.  He did not seem motivated in 
performing exercises.  During the examination, in spite of 
guarding at times when he remembered, he was cooperative, and 
the range of motion was within functional limits for all 
joints.  The veteran's pain was said to be at times very 
severe, but at other times very mild.  He was reported not to 
have worked since 1993, which was due to problems with his 
wrists and knees, as well as his shoulders.  The examiner 
stated that the veteran appeared to have exaggeration of 
symptoms and guarding during the examination.  Considering 
the type of work he had done, the bilateral carpal tunnel 
syndrome, and the surgery to his wrists, the examiner could 
not say at that time if the veteran would be able to continue 
in the type of work he had always performed.  Furthermore, 
with the veteran's motivation, the examiner was unable to 
know if he could be retrained to obtain other employment.  

The Board finds that entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities is not merited.  The record shows that the 
veteran's service connected disabilities are productive of a 
high degree of impairment.  This is reflected by the 70 
percent evaluation currently in effect.  Furthermore, the 
evidence demonstrates that the veteran is unable to return to 
his former job as a machine operator.  However, there is no 
medical opinion that states, and the evidence does not 
demonstrate, that the veteran is precluded from all forms of 
substantially gainful employment.  The medical records 
consistently indicate that he remains able to perform light 
work which does not require heavy lifting, working overhead, 
repetitive motions, or prolonged standing.  The November 1997 
examiner noted that there appeared to be some exaggeration of 
the veteran's symptoms, and that he could return to a light 
medium level of work and should be able to teach without 
difficulty.  While the September 1998 VA examiner agreed that 
the veteran was unable to return to his former work, he 
suggested that it was the veteran's motivation that prevented 
him from being retrained.  The veteran is the only person who 
has opined that his service connected disabilities preclude 
him from all forms of gainful occupation.  He is not a 
doctor, and is not qualified to express this opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has a bachelor's degree in education, and a master's degree 
in administration.  While he testified that he would need to 
renew his license in order to teach, there is no indication 
in the evidence that the veteran is precluded from obtaining 
this license.  Therefore, as the evidence does not 
demonstrate that his service connected disabilities combine 
to render him unemployable, entitlement to a total rating is 
not warranted.  38 C.F.R. § 4.16.  

The Board has also considered entitlement to a total rating 
on an extraschedular basis, but application of extraschedular 
provisions is also not warranted in this case.  38 C.F.R. 
§ 3.321(b).  There is no objective evidence that the 
veteran's service connected disabilities present such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

III.  Conclusion

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinksi, 1 
Vet. App. 49 (1990).  In this case, for the foregoing reasons 
and bases, the evidence is against the above-described claims 
and, thus, there is no doubt to be resolved.  

ORDER

Entitlement to service connection for bilateral varicose 
veins as secondary to the veteran's service connected right 
knee disability is denied. 

Entitlement to an evaluation in excess of 10 percent for a 
right knee disability is denied. 

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability is denied. 

Entitlement to an evaluation in excess of 30 percent for 
carpal tunnel syndrome of the right wrist is denied.  

Entitlement to an evaluation in excess of 20 percent for 
carpal tunnel syndrome of the left wrist is denied. 

Entitlement to an evaluation in excess of 10 percent for a 
right shoulder disability is denied. 

Entitlement to a temporary total evaluation for treatment of 
a service connected disability requiring convalescence beyond 
March 31, 1998, is denied. 

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

